Case 1:16-cv-20904-EGT Document 93 Entered on FLSD Docket 02/01/2019 Page 1 of 13



                          UNITEDSTATESDISTRICTCOURT
                                                                               y/kjyy
                          SOUTHERNDISTRICTOFFLORIDA                       rgl      sf   &
                             '
                                                                      6
                                                                       SyjVY j'
                                 Case N o.16-20904-CIV-T0RRES
                                                                )


                                       CON SEN T CA SE

   CIN DY BEM N GER,

            Plaintiff,

  VS.

   RESORTS W ORLD BIM IN 1,
   BIM INI SU PERFAST U N LIM ITED
   and BIM IN ISU PERFAST OPERATION S,
   LLC,

                  Defendants.
                                          /


                         COURT'S INSTRUCTIONS T0 THE JPRY

   M em bers ofthe Jury:

            lw illnow explain to you the rulesoflaw thatyou m ustfollow and apply in

   deciding this case.

            W hen Ihavefinished you willgotothejury room andbegin yourdiscussions
   --   w hatwe callyour deliberations.




                                          Page 1 of 13
Case 1:16-cv-20904-EGT Document 93 Entered on FLSD Docket 02/01/2019 Page 2 of 13




         In deciding thiscase you m ustfollow and apply a11ofthe law as 1explain it

  to you,whetheryou'agree with thatlaw ornot;and you m ust not1etyour decision

  beinfluenced in any way by sympathy,orbyprejudice,fororagainstanyone.
         In your deliberationsyou should consider only the evidence --that is,the

  testim ony oîthe witnesses and the exhibits Ihave adm itted in the record --butas

  you considerthe evidence,both directand circum stantial,you m ay m ake deductions

   and reach conclusionsw hich reason and com m on sense lead you to m ake. Y irect

   evidence''is the testim ony ofone w ho asserts actualknowledge ofa fact,such as an

   eye witness. ttcircum stantialevidence''isproofofa chain offactsand

   circum stancestending to prove,or disprove,any factin dispute. The law m akesno

   distinction betw een the w eightyou m ay give to either direct or circum stantial

   evidence.

         Rem em ber thatanything the lawyers say is notevidence in the case. And,

   exceptfor m y instructionsto you on the law ,you should disregard anything Im ay

   havesaié duringthetrialin arriving atyourdecision concerningthefacts. Itis
   yourow n recollection and interpretation ofthe evidence that controls.

         N ow ,in saying thatyou m ustconsider allofthe evidence,I do notm ean that

   you m ust acceptallofthe evidence as true or accurate. You should decide whether

   you believe whateach witnesshad to say,and how im portantthattestim ony w as.

   In m aking thatdecision you m ay believe or disbelieve any witness,in w hole or in

   part. Also,the num ber ofw itnessestestifying concerning any particular dispute is

   notcontrolling.

                                        Page 2 of 13
Case 1:16-cv-20904-EGT Document 93 Entered on FLSD Docket 02/01/2019 Page 3 of 13




         In deciding whetheryou believe or do notbelieve any witness Isuggestthat

   you ask yourselfa few questions:Did the witness im pressyou as one w ho w as

   telling the truth? Did the w itness have any particùlarreason notto tellthe truth?

   Did the w itnesshave a personalinterestin the outcom e ofthe case? Did 1the
                                                                 .



   witness seem to have a good m em ory? Did the witness have the opportunity and

   ability to observe accurately the thingshe or she testified about? Did the witness

   appear to understand the questions clearly and answer them directly? D id the

   w itness'testim ony differ from other testim ony or other evidence?

         You should also ask yourselfw hetherthere w as evidence tending to prove

   thatthe w itness testified falsely concprning som e im portantfact;or,whether there
                                                                     is

   w as evidence that atsom e other tim e the witness said ordid som ething,orfailed to

   say or do sèm ething,which w asdifferentfrom the testim ony the w itness gave

   before you during the trial.

         You should keep in m ind,ofcourse,thata sim ple m istake by a w itness does

   nothecessarily m ean thatthe witnessw asnottelling the truth as he or she

   rem em bersit,because people naturally tend to forget som e things or rem em ber

   otherthings inaccurately as tim e passes. So,ifa w itness has m ade a m isstatem ent,

   you need to considerwhetherthatm isstatemen'twassimply an innocentlapseof
     -
                                                                               1
                                                                               I
   m em ory oran intentionalfalsehood;and the significance ofthatm ay depend on

   whetherithas to do w ith an im portantfact or with only an unim portantdetail.

         The factthat a corporation is involved as a party p ustnotaffectyour

   decision in any w ay.A corporation and al1otherpersons stand equalbefore the law

                                        Page 3 of 13
Case 1:16-cv-20904-EGT Document 93 Entered on FLSD Docket 02/01/2019 Page 4 of 13




   and mustbedealtwith equalsin a courtofjustice.W hen a corporation isinvolved,
   ofcourse,it m ay actonly through people as its em ployees;and,in general,a

   corporation is responsible under the law for any ofthe acts and statem ents ofits

   em ployeesw hich are m ade w ithin the scope oftheir duties asem ployees ofthe

   Com pany.

         You haveheard opinion testim ony on certain technicalsubjectsfrom persons
   referredto asexpertwitnesses.W hen knowledge ofa technicalsubjectm atter
   mightbehelpfultothejury,aperson havingspecialtrainingorexperiencein that
                                                                                l
                                                                                i
    .

   technicalfield is perm itted to state an opinion concerning those technicalm atters.
                                                                   .




         M erely because an expertwitnesshas expressed an opinion,however,does
                                              :1

   not m ean thatyou m ustacceptthatopinion. The sam e asw ith any otherw itness,it

   is up to you to decidew hether to rely upon it. W hen a witnesshasbeen orw illbe

   paid forreviewing and testifyingconcerningtheevidence,you m ay considerihe

   possibility ofbiasand should view with caution the testim ony ofsuch a witness
   w here courttestim ony is given w ith regularity and represents a significantportion

   ofthe w itness'incom e.

         During the trial,certain testim ony hasbeen presented by w ay ofdeposition.
                                                                                1
                                                                                $
   The deposition consisted ofsworn,recorded answ ers to questions asked ofthe
               .
                                                                                l
   witness in advance ofthe trialby one or m ore ofthe attorneys forthe parties to the

   case. The testim ony ofa witness who,for som e reason is notpresentto testify from

   the w itness stand m ay bepresented in writing under oath or on a videotape. Such

   testim ony isentitled tothe sam econsideration andistobejudged astocredibility,
                                        Page 4 of 13
Case 1:16-cv-20904-EGT Document 93 Entered on FLSD Docket 02/01/2019 Page 5 of 13
                                                                                   l

                                                                                   1
                                                                                l
                                                                                1
  and w eighed,and otherw ise considered by you,insofar as possible,in the sal1 e w ay

  as ifthe witness had been presentand had testified from the witness stand.

         You should also be aw are thatthe law does notrequire any party to callas

  witnesses a1lpersonsw ho m ay have been presentatany tim e orplace involved in

  the case,orw ho m ay appearto have som e knowledge ofthe m attersin issue atthis

  trial. N ordoes the 1aw require any party to produce as exhibits allpapers and

  things m entioned in the evidence in this case.

         U nless Iotherwise specifically instructyou,each party asserting a claim or

   defense in this case has the responsibility to prove every essentialpartofthe claim

   ordefenseby the greaterweightoftheevidence(som etimesreferred toasa
   preponderance oftheevidence). The greaterweightofthe evidencesim ply means
   an am ountofeviderice thatis enough to persuade you thata claim or contention is
                                                                               1


   m ore likely true than nottrue.
         W hen m ore than one claim is involved,or when m ore than one defense is

   asserted,you should consider each claim and each defense separately'
                                                                      ,butin

   deciding whether any facthas been proved by the greaterw eight ofthe evidence,

   you m ay consider the testim ony ofallofthe w itnesses,regardless ofwho m ay have'

   calledthem ,and a1loftheexhibitsreceived in evidence,regardlessofwhonkay have
                                                                               l
   produced them .                                                             '

         Ifthe prooffails to establish any essentialpart ofa claim or defense by the

   greater weightofthe evidence you should find againstthe party m aking that claim

   or defense. N ow ,let'stalk aboutthe specific claim and defensesin the case.
                                                                               i
                                       Page 5 of 13
                                                                               l
                                                                               l
                                                                      t 6 of 13
Case 1:16-cv-20904-EGT Document 93 Entered on FLSD Docket 02/01/2019 Page




                            Plaintifps Claim of N ezlizence

         In this case the Plaintiff,CIN DY BEI,AN GER,claim s thatthe D efendants

  RESORT W ORLD BIM INI,BIM IN ISU PERFAST U N LIM ITED ,and BIM INI

  SU PERFA ST OPERATION S,LLC,w asnegligent and that such negligence w as a

  legalcause ofdam age sustained by the Plaintiff. Specifically,Plaintiffallegesthat

  the Defendants failed to m aintain itsprem ises in a reasonably safe condition,or
                                       !
  negligently failed to correcta dangerous condition ofw hich Defendants knew or

   should have know n by the use ofreasonable care,orfailed to w arn Plaintiffoîa

   dangerous condition thatthe Defendants had - or should have had - knowledge

   greater than thatofD efe        .

         O n the otherhand,the D efendantscontend thatthe vesselw as m aint>ined

   in a reasonably safe m annerand denies thata dangerous condition existed atthe

   tim e Plaintifffell.

         ln order to prevailon this claim the Plaintiffm ustprove both ofthe following

   factsby the greater weightofthe evidence:

                First-        Thatthe D efehdants were dtnegligent''and

                 Second:
                              Thatsuchnegligencewasadf
                                                     legalcause'oftheinjl
                                                                        uryor
                              dam age sustained by the Plaintiff.                ,
                                                                                 l
          ''N egligence''is the failure to use reasonable care. Reasonable care islthat

   degree ofcare thata reasonably carefulperson would ùse under like circum stances.

   Negligence m ay consisteitherin doing som ething that a reasonably carefulperson



                                           Page 6 of 13
Case 1:16-cv-20904-EGT Document 93 Entered on FLSD Docket 02/01/2019 Page 7 of 13




  w ould not do under like circum stances,or in failing to do som ething thata

  reasonably carefulperson w ould do under like circum stances.

        A shipowneris not an insurer ofitspassengers'safety.Thatis,a shipowner

  doesnotbecom e liable to a passenger m erely because an accidentoccurs.Rather,

  the Plaintiffm ustshow by the greater w eightofthe evidence thatthe Plaintiffs
                          J


  injurieswere caused by an unreasonably dangeropscondition ofthevesseland that
  the condition existed as a resultofthe shipowner's negligence.

        Negligenceisa ttlegalcause''ofdam ageifitdirectly and in naturaland
                                                                                 i
  continuous sequence produces,or contributes substantially to producing such

  damage,soitcan z'easonablybe sai; that,exceptforthenegligence,theloss,injury
  or dam age w ould nothave occurred. N egligence m ay be a legalcause ofdam age

  even though itoperatesin com bination w ith the actofanother,som e naturalcause,
                                                                                 l
                                                                               !
  or som e other cause ifsuch cause occurs atthe sam e tim e as the negligence and if

  the negligence contributes substantially to producing such dam age.

        Ifthe greater weightofthe evidence does notsupport the Plaintiffsclpim ,

  then your verdictshould be forthe Defendants.If,however,the greaterw eightof

  the evidence does supportthe Plaintiffs claim ,you w illthen consider the defenses
                                                                             '




  raised by the Defendants.
                                                                                 I
                                                                                 j

                                                                                 $




                                       Page 7 of 13
Case 1:16-cv-20904-EGT Document 93 Entered on FLSD Docket 02/01/2019 Page 8 of 13

                                                                                  I
                                                                                  1
                  D efendants'D efense of Com parative N ellizence

         The Defendants contend thatthe Plaintiffw as also negligent and that'her

   negligence wasa legalcauseofherown injury ordamage. The1aw requiresthata
   cruise ship passenger also exercise reasonable care for his/her own safety.

         This is a defensive claim and the burden ofproving that claim ,by the greater

   weightofthe evidence,is upon the Defendants who m ustestablish

                First:       Thatthe Plaintiffw as also ttnegligenti''and

                Second:      Thatsuch negligence w as a tdlegalcause''ofthe Pllintiffs

                             own injury ordam age.
         Finding in favor ofthe Defendants on this defensew illnotpreventrecovery

  by the Plaintiff;itw illonly reduce the am ountofthe Plaintiffs recovery. In other

   words,ifyou find thatthe accidentw as duepartly to the faultofthe Plaintiff
                                                                             1
                                                                               --
                                                                                 I
   thatthe Plaintiffs ow n negligence w as)for exam ple,50% responsible for the
                                                                                 :

   Plaintiffs ow n dam age --then you w ould fillin thatpercentage as yourfinding on

   the specialverdictform thatIw illexplain in a m om ent. Such a finding would not

   preventthe Plaintifffrom recovering;the Courtwillm erely reduce the Plaintiffs

   totaldam agesby thepercentagethatyou insert. Ofcourse,by usingthenuvber
                                                                      i

   50% as an exam ple,I do notm ean to suggestto you any specific figure atall. Ifyou

   find thatthe Plaintiffw as negligent,you m ightfind 1% or 99% .




                                       Page 8 of 13
Case 1:16-cv-20904-EGT Document 93 Entered on FLSD Docket 02/01/2019 Page 9 of 13




                                  Com pensatorv D am ayes                 ,
                                                                          1
         Ifthe evidenceprovesnegligence on the partofthe D efendantsthatw as
                                                                          l a

   legalcause ofdam age to the Plaintiff,you should aw ard the Plaintiffan am ount of
   m oney thatw illfairly and adequately com pensate the Plaintifffor such dam age.

         In considering the issue ofthe Plaintiffs dam ages,you are instructed that

   you should assessthe amountyou find tobejustified by thegreaterweightofthe
   evidenceasfull,justand reasonablecompensation for allofthePlaintiffsdam ages,
   no m ore and no less. Com pensatory dam ages are notallow ed as a punishm entand

   m ust notbe im posed or increased to penalize the Defendants.A lso,com pensatory

   dam ages m ust notbe based on speculation or guessw ork because it isonly actual

   dam agesttlatarerecoverable.Futuredam agesm ustbeproven tobenecessary

   within areasonabledegreeofmedicalcertainty.                                    I
                                                                                  I
         On the other hand,com pensatory dam ages are notrestricted to actualloss of

   timeorm oney;they coverboth the m entaland physicalaspectsofinjury --tangible
   and intangible.Thus,no evidence ofthe value ofsuch intangible things aspain and

   suffering has been or need be introduced. In thatrespectit isnotvalue you are

  'trying to determ ine,butan am ountthatw illfairly com pensate the Plaintiffîfor
                              t                                           ,
                                                                              j
   those claim s ofdam age. There isno exact standard to be applied;any such award
                                                                              '

                                                                              )
   shouldbefairandjustinthelightoftheevidence.                                )
         You should considerthe follow ing elem ents ofdam age,to the extentyou find

   them proved by the greaterw eightofthe evidence,and no others:

               (a)    medicalandhospitalexpenses,
                                        Page 9 of 13
Case 1:16-cv-20904-EGT Document 93 Entered on FLSD Docket 02/01/2019 Page 10 of 13
                                                                      1
                                                                                  $
                                                                                  :
                                                                         i
               @)    physicaland emotionalpain and m entalanguish (which l
                                         '
                                                                         I
                                                                         1
                     includespain and suffering,disability,physicalim pairm qnt,
                                                                                  1
                     disfigurem ent,m entalanguish,inconvenience,aggravation ofa

                     physicaldefect,and lossofthe capacity forthe enjoym enioflife,
                     pastandfuture).
        In determ ining the totalam ount ofdam ages,do notm ake any reduction

  becauseofthefault,ifany,ofPlaintiff.Ifyoufindheratfaulttoanydegree,the
  courtin enteringjudgmentwillreduce hertotalam ountofdam agesby the
  percentage offaultw hich you find is chargeable to Plaintiff.

        Ifthe greater weightofthe evidence show sthatthe Plaintiffhasbeen'

  perm anently injured,you may considerherlife expectancy. The mortality tables
  received in evidence m ay be considered in determ ining how long the claim ant
                                                                               1 m ay
  be expected to live. Bearin m ind,how ever,thatlife expectancy as shown byl1.




                                                                              1
  mortality tablesism erely an estim ateofthe averagerem aininglife ofallperson:in
  the U nited Statesofa given age and sex having average health and ordinary

  exposure to danger ofpersonsin that group. So,such tables are notbinding on you
  butm ay beconsidered togeiherwith theotherevidencein thecasebearingoin the
                                                                              ë
  Plaintiffsown health,age,occupation and physicalcondition,before and aftdrthe

  injury,in determiningtheprobablelength ofthePlaintiffslife.
        Any am ountofdam ages which you allow for future dam agesshould be

  reduced to its presentm oney value. Only the present m oney value ofthese future

  econom ic dam ages should be included in yourverdict.

                                     Page 10 of 13
Case 1:16-cv-20904-EGT Document 93 Entered on FLSD Docket 02/01/2019 Page 11 of 13




         The present m oney value offuture econom ic dam ages is the sum ofm oney

   needed now which,togetherw ith w hatthatsum willearn in the future,will

   com pensate the Plaintifffor these losses as they are actually experienced in future

   years.
                                           * * *


         Ofcourse,the factthatIhave given you instructions concerning the issue of

   dam ages on the Plaintiffs claim should notbe interpreted'in any w ay as an

   indication thatIbelieve thatthe Plaintiffshould,or should not,prevailin tll'
                                                                              is case.

   Your finalverdictm ustonly be based on the evidence thathas been receivedjand
                                                                                   ;
                                                                            !  '

   thelaw on which Ihaveinstructed you. ln reachingyourverdict,you are nottobe
   swayedfrom theperformanceofyourduty byprejudice,sympaihyoranyother
   sentim entforor against a party.




                                       Page 11 of 13
Case 1:16-cv-20904-EGT Document 93 Entered on FLSD Docket 02/01/2019 Page 12 of 13




                     D utv to D eliberate:R eturninz the V erdict
                                                                                !
         Any verdictyou reach in thejury room m ustbe unanim ous In otherw)ords,
                                                                       .




   to return a verdictyou m ust allagree. Your deliberationsw illbe secret;you w ill

   never have to explain yourverdictto anyone.

         ltisyourduty asjurorsto discussthe casewith one anotherin an effortto
   reach agreem entifyou can do so. Each ofyou m ustdecidethe case for yourself,but

   only afterfullconsideration ofthe evidencewith theotherm embersofthejury.
   W hile you are discussing the case do nothesitate to re-exam ine your own opinion

   and change your m ind ifyou becom e convinced thatyou w ere w rong. But do1not

   give up your honestbeliefs solely because the others think differently orm erely to

   get the case over with.

         Rem ember,thatin avery realway you arethejudges--judgesofthe f1acts.
   Your only interestis to seek truth from the evidence in the case.

   W hen y0u gothejury room m u should firstselectone ofyourm em bersto actas
   your foreperson. The foreperson w illpreside over your deliberations and will
                                                                               l
                                                                                 speak

   foryou here in court.

         A form ofverdicthas been prepared for your convenience. You w illtake the
      di
   ver ctform tothejuryroom andwhen you havereacheéunanimousagreement           l
                                                                               l
   you w illhave your foreperson fillin theverdictform ,date and sign it,and then
                                                                               I


   return to the courtroom .

         Ifyou should desire to com m unicate w ith m e atany tim e,please write dow n

   your m essage or question and passthe note to the m arshalwho willbring itto m y

                                       Page 12 of 13
Case 1:16-cv-20904-EGT Document 93 Entered on FLSD Docket 02/01/2019 Page 13 of 13
 '




                                                                                 I
      attention. Iw illthen respond asprom ptly aspossible,èither in w riting orby
      having you returned to the courtroom so thatI can addressyou orally. Icaut2
                                                                                '
                                                                                 .
                                                                                ion
  N                                                                              1
      you,however,w ith regard to any m essage or question you m ightsend,thatyou

      should nottellm e your num ericaldivision atthe tim e.




                                         Page 13 of 13
